NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

In the Interest of O.P., a child.  )
___________________________________)
                                   )
J.P.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )               Case No. 2D17-2340
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
                                   )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

J.P., pro se.

Meredith K. Hall, Appellate Counsel,
Bradenton, for Appellee Department of
Children and Families.

David P. Krupski, Appellate Counsel,
Sanford, for Appellee Guardian ad Litem
Program.


PER CURIAM.

                Affirmed.


LaROSE, C.J., and KHOUZAM and SALARIO, JJ., Concur.